                                                         l1fusocSDNY                          11
                                                        I   DOCUMENT
                                                        II ELECTRONICALLY FILED
UNITED STATES DISTRICT COURT                            ,,II DOC#:_    _ _+--+- -
SOUTHERN DISTRICT OF NEW YORK                           II DATE FILED:          II ~ D
GOLDEN INSURANCE COMPANY,                               ··= == =-==i.::::e:===1
             Plaintiff,
                                                       17-CV-5390 (LTS) (BCM)
        -against-
                                                       ORDER
PCF STATE RESTORATION, INC., et al.,
             Defendants.

BARBARA MOSES, United States Magistrate Judge.

        Judge Moses will conduct a telephonic status conference on February 26, 2020, at 11:00

a.m. Counsel for the parties are directed to call (212) 805-0228 at that time, with all attorneys on

one line. The purpose of the telephonic status conference is to discuss the need (if any) and

schedule (if necessary) for any remaining proceedings in this action in light of Judge Swain's

Memorandum Order dated February 11 , 2010 (Dkt. No. 164). No later than February 19, 2020,

the parties shall file a joint letter providing the Court with their positions on those topics.

Dated: New York, New York
       February 11 , 2020

                                                SO ORDERED .




                                              ~ BARBARA MOSES
                                                United States Magistrate Judge
